     Case 2:19-cv-01428-KJM-KJN Document 26 Filed 01/04/21 Page 1 of 15


 1 MARK I. WRAIGHT (State Bar No. 228303)
   miw@severson.com
 2 ADAM A. VUKOVIC (State Bar No. 301392)
   aav@severson.com
 3 SEVERSON & WERSON
   A Professional Corporation
 4 One Embarcadero Center, Suite 2600
   San Francisco, California 94111
 5 Telephone: (415) 398-3344
   Facsimile: (415) 956-0439
 6
   Attorneys for Defendant
 7 WELLS FARGO BANK, N.A.

 8

 9                                   UNITED STATES DISTRICT COURT

10                   EASTERN DISTRICT OF CALIFORNIA — SACRAMENTO DIVISION

11 FPI MANAGEMENT, INC.,                                Case No. 2:19-cv-01428-KJM-KJN

12                      Plaintiff,                      STIPULATED PROTECTIVE ORDER

13             vs.                                      Action Filed:   February 26, 2019

14 WELLS FARGO & COMPANY; and DOES
   1–100, inclusive,
15
                  Defendants.
16

17

18 1.         PURPOSES AND LIMITATIONS

19            Plaintiff FPI MANAGEMENT, INC. and defendant WELLS FARGO BANK, N.A.

20 anticipate disclosure and discovery activity in this action are likely to involve production of

21 confidential, proprietary, or private information for which special protection from public disclosure

22 and from use for any purpose other than prosecuting this litigation may be warranted. Accordingly,

23 the parties hereby stipulate to and petition the court to enter the following Stipulated Protective

24 Order. The parties acknowledge that this Order does not confer blanket protections on all disclosures

25 or responses to discovery and that the protection it affords from public disclosure and use extends

26 only to the limited information or items that are entitled to confidential treatment under the
27 applicable legal principles.

28
     07685.2291/15598624.1                                                 Case No. 2:19-cv-01428-KJM-KJN
                                       STIPULATED PROTECTIVE ORDER
     Case 2:19-cv-01428-KJM-KJN Document 26 Filed 01/04/21 Page 2 of 15


 1            After this Stipulated Protective Order has been signed by counsel for all Parties, it shall be

 2 presented to the Court for entry. Counsel agree to be bound by the terms set forth herein with regard

 3 to any Confidential Information or Items, Discovery Material designated as CONFIDENTIAL and

 4 Protected Material that may have been produced before the Court signs this Stipulated Protective

 5 Order.

 6            The Parties and all signatories to the Certification attached hereto as Exhibit A agree to be

 7 bound by this Stipulated Protective Order pending its approval and entry by the Court. In the event

 8 that the Court rejects or modifies this Stipulated Protective Order, or in the event that the Court

 9 enters a different Protective Order, the Parties agree to be bound by this Stipulated Protective Order

10 until such time as the Court may enter such a different Order. It is the Parties’ intent to be bound by

11 the terms of this Stipulated Protective Order pending its entry so as to allow for immediate

12 production of Confidential Information and Items and Protected Material under the terms herein.

13 2.         DEFINITIONS

14            2.1       Challenging Party: a Party or Non-Party that challenges the designation of

15 information or items under this Order.

16            2.2       “CONFIDENTIAL” Information or Items: information (regardless of how generated,

17 stored or maintained) or tangible things that qualify for such protection either under California law

18 or the standards developed under California Law. A disclosing party may designate as Confidential

19 any material that it reasonably and in good faith believes constitutes, contains, reveals or evidences

20 (i) information subject to the attorney-client privilege or attorney work product doctrine (hereinafter,

21 “Privileged Information”); (ii) any trade secret or other confidential or proprietary research, analysis,

22 design, development, financial or commercial information (hereinafter “Proprietary Information”);

23 (iii) non-public personal information, other sensitive personally identifiable information (such as

24 Social Security numbers, taxpayer-identification numbers, dates of birth, home addresses, phone

25 numbers, email addresses, names of minor children, financial accounting information (which may be

26 redacted to the last four digits), passport numbers and driver license numbers), or other information
27 for which applicable federal or state law requires confidential treatment (hereinafter “Private

28 Information”); and/or information, regardless of how generated, stored or maintained, or tangible
     07685.2291/15598624.1                               2                    Case No. 2:19-cv-01428-KJM-KJN
                                         STIPULATED PROTECTIVE ORDER
     Case 2:19-cv-01428-KJM-KJN Document 26 Filed 01/04/21 Page 3 of 15


 1 things that qualify for such protection either under California law or the standards developed under

 2 California Law.

 3            2.3       Counsel (without qualifier): Counsel of Record in this Action.

 4            2.4       Designating Party: a Party or Non-Party that designates information or items that it

 5 produces in responses to discovery as “CONFIDENTIAL.”

 6            2.5       Discovery Material: all items or information, regardless of the medium or manner in

 7 which generated, stored, or maintained (including, among other things, testimony, transcripts, and

 8 tangible things), produced in response to discovery in this matter.

 9            2.6       Expert: a person with specialized knowledge or experience in a matter pertinent to

10 the litigation who has been retained by a Party or its counsel to serve as an expert witness or as a

11 consultant in this action.

12            2.7       Non-Party: any natural person, partnership, corporation, association, or other legal

13 entity not named as a Party to this action.

14            2.8       Counsel of Record: attorneys who are not employees of a party to this action but are

15 retained to represent or advise a party to this action and have appeared in this action on behalf of that

16 party or are affiliated with a law firm which has appeared on behalf of that party.

17            2.9       Party: any party to this action, including its officers, directors, employees,

18 consultants, retained experts, and Outside Counsel of Record (and their support staffs).

19            2.10      Producing Party: a Party or Non-Party that produces Discovery Material in this

20 action.

21            2.11      Professional Vendors: persons or entities that provide litigation support services

22 (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing,

23 storing, or retrieving data in any form or medium) and their employees and subcontractors.

24            2.12      Protected Material: any Discovery Material that is designated as

25 “CONFIDENTIAL.”

26            2.13      Receiving Party: a Party that receives Discovery Material from a Producing Party.
27 3.         SCOPE

28            The protections conferred by this Stipulation and Order cover not only Protected Material (as
     07685.2291/15598624.1                                 3                    Case No. 2:19-cv-01428-KJM-KJN
                                          STIPULATED PROTECTIVE ORDER
     Case 2:19-cv-01428-KJM-KJN Document 26 Filed 01/04/21 Page 4 of 15


 1 defined above), but also (1) any information copied or extracted from Protected Material; (2) all

 2 copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,

 3 conversations, or presentations by Parties or their Counsel that might reveal Protected Material.

 4 However, the protections conferred by this Stipulation and Order do not cover the following

 5 information: (a) any information that is in the public domain at the time of disclosure to a Receiving

 6 Party or becomes part of the public domain after its disclosure to a Receiving Party as a result of

 7 publication not involving a violation of this Order, including becoming part of the public record

 8 through trial or otherwise; and (b) any information known to the Receiving Party prior to the

 9 disclosure or obtained by the Receiving Party after the disclosure from a source who obtained the

10 information lawfully and under no obligation of confidentiality to the Designating Party. Any use of

11 Protected Material at trial shall be governed by a separate agreement or order.

12 4.         DURATION

13            Even after final disposition of this litigation, the confidentiality obligations imposed by this

14 Order shall remain in effect until and unless a Designating Party agrees otherwise in writing or a

15 court order otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all

16 claims and defenses in this action, with or without prejudice; and (2) final judgment herein after the

17 completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,

18 including the time limits for filing any motions or applications for extension of time pursuant to

19 applicable law.

20 5.         DESIGNATING PROTECTED MATERIAL

21            5.1       Exercise of Restraint and Care in Designating Material for Protection. Each Party or

22 Non-Party that designates information or items for protection under this Order must take care to

23 limit any such designation to specific material that qualifies under the appropriate standards. The

24 Designating Party must designate for protection only those parts of material, documents, items, or

25 oral or written communications that qualify – so that other portions of the material, documents,

26 items, or communications for which protection is not warranted are not swept unjustifiably within
27 the ambit of this Order.

28
     07685.2291/15598624.1                               4                    Case No. 2:19-cv-01428-KJM-KJN
                                         STIPULATED PROTECTIVE ORDER
     Case 2:19-cv-01428-KJM-KJN Document 26 Filed 01/04/21 Page 5 of 15


 1            Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown

 2 to be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily

 3 encumber or retard the case development process or to impose unnecessary expenses and burdens on

 4 other parties) expose the Designating Party to sanctions.

 5            If it comes to a Designating Party’s attention that information or items that it designated for

 6 protection do not qualify for protection, that Designating Party must promptly notify all other Parties

 7 that it is withdrawing the mistaken designation.

 8            5.2       Manner and Timing of Designations. Except as otherwise provided in this Order

 9 (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,

10 Discovery Material that qualifies for protection under this Order must be clearly so designated

11 before the material is disclosed or produced.

12            Designation in conformity with this Order requires:

13            (a) for information in documentary form (e.g., paper or electronic documents, but excluding

14 transcripts of depositions or other pretrial or trial proceedings), that the Producing Party affix the

15 legend “CONFIDENTIAL” to each page that contains protected material. If only a portion or

16 portions of the material on a page qualifies for protection, the Producing Party also must clearly

17 identify the protected portion(s) (e.g., by making appropriate markings in the margins).

18            A Party or Non-Party that makes original documents or materials available for inspection

19 need not designate them for protection until after the inspecting Party has indicated which material it

20 would like copied and produced. During the inspection and before the designation, all of the material

21 made available for inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has

22 identified the documents it wants copied and produced, the Producing Party must determine which

23 documents, or portions thereof, qualify for protection under this Order. Then, before producing the

24 specified documents, the Producing Party must affix the “CONFIDENTIAL” legend to each page

25 that contains Protected Material. If only a portion or portions of the material on a page qualifies for

26 protection, the Producing Party also must clearly identify the protected portion(s) (e.g., by making
27 appropriate markings in the margins).

28            (b) for testimony given in deposition or in other pretrial or trial proceedings, that
     07685.2291/15598624.1                               5                    Case No. 2:19-cv-01428-KJM-KJN
                                        STIPULATED PROTECTIVE ORDER
     Case 2:19-cv-01428-KJM-KJN Document 26 Filed 01/04/21 Page 6 of 15


 1 the Designating Party identify on the record, before the close of the deposition, hearing, or other

 2 proceeding, all protected testimony. Alternatively, within thirty (30) days after the court reporter

 3 serves a copy of the transcript of a deposition or hearing, a Party may identify all or part of the

 4 transcribed testimony as CONFIDENTIAL by giving written notice to Counsel of the specific

 5 pages and lines of the transcript that constitute or contain Confidential Information or Items and

 6 Protected Material. Until thirty (30) days after the court reporter serves a copy of the transcript of

 7 a deposition or hearing, all deposition transcripts shall be deemed Protected Material under the

 8 terms of this Stipulated Protective Order, and there shall be no disclosure of any information

 9 contained therein in any discovery motions without complying with the terms of this Stipulated

10 Protective Order. Those portions of transcripts of depositions thereafter designated as containing

11 Protected Material shall be governed by the terms of this Stipulated Protective Order.

12            (c) for information produced in some form other than documentary and for any other

13 tangible items, that the Producing Party affix in a prominent place on the exterior of the container or

14 containers in which the information or item is stored the legend “CONFIDENTIAL.” If only a

15 portion or portions of the information or item warrant protection, the Producing Party, to the extent

16 practicable, shall identify the protected portion(s).

17            5.3       Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

18 designate qualified information or items does not, standing alone, waive the Designating Party’s

19 right to secure protection under this Order for such material. Upon timely correction of a

20 designation, the Receiving Party must make reasonable efforts to assure that the material is treated in

21 accordance with the provisions of this Order.

22 6.         CHALLENGING CONFIDENTIALITY DESIGNATIONS

23            6.1       Timing of Challenges. Any Party or Non-Party may challenge a designation of

24 confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality

25 designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic burdens,

26 or a significant disruption or delay of the litigation, a Party does not waive its right to challenge a
27 confidentiality designation by electing not to mount a challenge promptly after the original

28 designation is disclosed.
     07685.2291/15598624.1                                6                    Case No. 2:19-cv-01428-KJM-KJN
                                          STIPULATED PROTECTIVE ORDER
     Case 2:19-cv-01428-KJM-KJN Document 26 Filed 01/04/21 Page 7 of 15


 1            6.2       Meet and Confer. The Challenging Party shall initiate the dispute resolution process

 2 by providing written notice of each designation it is challenging and describing the basis for each

 3 challenge. To avoid ambiguity as to whether a challenge has been made, the written notice must

 4 recite that the challenge to confidentiality is being made in accordance with this specific paragraph

 5 of the Protective Order. The parties shall attempt to resolve each challenge in good faith and must

 6 begin the process by conferring directly (in voice to voice dialogue; other forms of communication

 7 are not sufficient) within 14 days of the date of service of notice. In conferring, the Challenging

 8 Party must explain the basis for its belief that the confidentiality designation was not proper and

 9 must give the Designating Party an opportunity to review the designated material, to reconsider the

10 circumstances, and, if no change in designation is offered, to explain the basis for the chosen

11 designation. A Challenging Party may proceed to the next stage of the challenge process only if it

12 has engaged in this meet and confer process first or establishes that the Designating Party is

13 unwilling to participate in the meet and confer process in a timely manner.

14            6.3       Judicial Intervention. If the Parties cannot resolve a challenge without court

15 intervention, the Designating Party may file and serve a motion to retain confidentiality within 16

16 days of the initial notice of challenge or within 14 days of the parties agreeing that the meet and

17 confer process will not resolve their dispute, whichever is earlier. Each such motion must be

18 accompanied by a competent declaration that affirms that the movant has complied with the meet

19 and confer requirements imposed in the preceding paragraph.

20            In addition, the Challenging Party may file a motion challenging a confidentiality designation

21 within 16 days of the initial notice of challenge or within 14 days of the parties agreeing that the

22 meet and confer process will not resolve their dispute if there is good cause for doing so. Any

23 motion brought pursuant to this provision must be accompanied by a competent declaration

24 affirming that the movant has complied with the meet and confer requirements imposed by the

25 preceding paragraph.

26            The burden of persuasion in any such challenge proceeding shall be on the Designating
27 Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose

28 unnecessary expenses and burdens on other parties) shall expose the Challenging Party to sanctions.
     07685.2291/15598624.1                                7                    Case No. 2:19-cv-01428-KJM-KJN
                                          STIPULATED PROTECTIVE ORDER
     Case 2:19-cv-01428-KJM-KJN Document 26 Filed 01/04/21 Page 8 of 15


 1 All parties shall continue to afford the material in question the level of protection to which it is

 2 entitled under the Producing Party’s designation until the court rules on a challenge through the

 3 above-described process.

 4 7.         ACCESS TO AND USE OF PROTECTED MATERIAL

 5            7.1       Basic Principles. A Receiving Party may use Protected Material that is produced by

 6 another Party or by a Non-Party in connection with this case only for prosecuting, defending, or

 7 attempting to settle this litigation. Such Protected Material may be disclosed only to the categories of

 8 persons and under the conditions described in this Order. When the litigation has been terminated, a

 9 Receiving Party must comply with the provisions of section 13 below (FINAL DISPOSITION).

10            Protected Material must be stored and maintained by a Receiving Party at a location and in a

11 secure manner that ensures that access is limited to the persons authorized under this Order.

12            7.2       Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered by

13 the court or permitted in writing by the Designating Party, a Receiving Party may disclose any

14 information or item designated “CONFIDENTIAL” only to:

15                  (a) the Receiving Party’s Counsel of Record in this action, as well as employees of said

16 Outside Counsel of Record to whom it is reasonably necessary to disclose the information for this

17 litigation and who have signed the “Acknowledgment and Agreement to Be Bound” that is attached

18 hereto as Exhibit A;

19                  (b) the officers, directors, and employees of the Receiving Party to whom disclosure is

20 reasonably necessary for this litigation and who have signed the “Acknowledgment and Agreement

21 to Be Bound” (Exhibit A);

22                  (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is

23 reasonably necessary for this litigation and who have signed the “Acknowledgment and Agreement

24 to Be Bound” (Exhibit A);

25                  (d) the court and its personnel;

26                  (e) court reporters and their staff, professional jury or trial consultants, mock jurors, and
27 Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have

28 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
     07685.2291/15598624.1                                 8                    Case No. 2:19-cv-01428-KJM-KJN
                                          STIPULATED PROTECTIVE ORDER
     Case 2:19-cv-01428-KJM-KJN Document 26 Filed 01/04/21 Page 9 of 15


 1                 (f) during their depositions, witnesses in the action to whom disclosure is reasonably

 2 necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A),

 3 unless otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed

 4 deposition testimony or exhibits to depositions that reveal Protected Material must be separately

 5 bound by the court reporter and may not be disclosed to anyone except as permitted under this

 6 Stipulated Protective Order.

 7                 (g) the author or recipient of a document containing the information or a custodian or

 8 other person who otherwise possessed or knew the information.

 9 8.         PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

10            LITIGATION

11            If a Party is served with a subpoena or a court order issued in other litigation that compels

12 disclosure of any information or items designated in this action as “CONFIDENTIAL,” that Party

13 must:

14                 (a) promptly notify in writing the Designating Party. Such notification shall include a

15 copy of the subpoena or court order;

16                 (b) promptly notify in writing the party who caused the subpoena or order to issue in the

17 other litigation that some or all of the material covered by the subpoena or order is subject to this

18 Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and

19                 (c) cooperate with respect to all reasonable procedures sought to be pursued by the

20 Designating Party whose Protected Material may be affected.

21            If the Designating Party timely seeks a protective order, the Party served with the subpoena

22 or court order shall not produce any information designated in this action as “CONFIDENTIAL”

23 before a determination by the court from which the subpoena or order issued, unless the Party has

24 obtained the Designating Party’s permission. The Designating Party shall bear the burden and

25 expense of seeking protection in that court of its confidential material – and nothing in these

26 provisions should be construed as authorizing or encouraging a Receiving Party in this action to
27 disobey a lawful directive from another court.

28
     07685.2291/15598624.1                               9                   Case No. 2:19-cv-01428-KJM-KJN
                                        STIPULATED PROTECTIVE ORDER
     Case 2:19-cv-01428-KJM-KJN Document 26 Filed 01/04/21 Page 10 of 15


 1 9.         A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS

 2            LITIGATION

 3            (a) The terms of this Order are applicable to information produced by a Non-Party in this

 4 action and designated as “CONFIDENTIAL.” Such information produced by Non-Parties in

 5 connection with this litigation is protected by the remedies and relief provided by this Order.

 6 Nothing in these provisions should be construed as prohibiting a Non-Party from seeking additional

 7 protections.

 8            (b) In the event that a Party is required, by a valid discovery request, to produce a Non-

 9 Party’s confidential information in its possession, and the Party is subject to an agreement with the

10 Non-Party not to produce the Non-Party’s confidential information, then the Party shall:

11                      (1) promptly notify in writing the Requesting Party and the Non-Party that some or

12 all of the information requested is subject to a confidentiality agreement with a Non-Party;

13                      (2) promptly provide the Non-Party with a copy of the Stipulated Protective Order in

14 this litigation, the relevant discovery request(s), and a reasonably specific description of the

15 information requested; and

16                      (3) make the information requested available for inspection by the Non-Party.

17            (c) If the Non-Party fails to object or seek a protective order from this court within 14 days

18 of receiving the notice and accompanying information, the Receiving Party may produce the Non-

19 Party’s confidential information responsive to the discovery request. If the Non-Party timely seeks a

20 protective order, the Receiving Party shall not produce any information in its possession or control

21 that is subject to the confidentiality agreement with the Non-Party before a determination by the

22 court. Absent a court order to the contrary, the Non-Party shall bear the burden and expense of

23 seeking protection in this court of its Protected Material.

24 10.        UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

25            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

26 Material to any person or in any circumstance not authorized under this Stipulated Protective Order,
27 the Receiving Party must immediately (a) notify in writing the Designating Party of the unauthorized

28 disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected Material,
     07685.2291/15598624.1                              10                   Case No. 2:19-cv-01428-KJM-KJN
                                         STIPULATED PROTECTIVE ORDER
     Case 2:19-cv-01428-KJM-KJN Document 26 Filed 01/04/21 Page 11 of 15


 1 (c) inform the person or persons to whom unauthorized disclosures were made of all the terms of this

 2 Order, and (d) request such person or persons to execute the “Acknowledgment and Agreement to

 3 Be Bound” that is attached hereto as Exhibit A.

 4 11.        INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

 5            MATERIAL

 6            The inadvertent production of Confidential Information during discovery in this proceeding

 7 without a “Confidential” designation shall be without prejudice to any claim that such item(s)

 8 constitutes Confidential Information or is otherwise protected by law or this agreement, and subject

 9 to the following provisions, no Party shall be deemed to have waived any rights by such inadvertent

10 production. The Producing Party shall promptly notify the Receiving Party in writing of any

11 inadvertent production. Upon such notice, the Receiving Party shall promptly immediately sequester

12 the information and either return or destroy the specified information and any copies that may exist,

13 or present the information to the court conditionally under seal for a determination of the claim

14 within 30 days of receipt. The Receiving Party shall preserve the specified information and shall be

15 precluded from using or disclosing it until the claim is resolved. If the Receiving Party disclosed the

16 specified information before being notified of its inadvertent production, it must take reasonable

17 steps to retrieve it. The Receiving Party shall also promptly give the Producing Party notice of any

18 destruction of inadvertently produced records pursuant hereto.

19 12.        MISCELLANEOUS

20            12.1      Right to Further Relief. Nothing in this Order abridges the right of any person to seek

21 its modification by the court in the future.

22            12.2      Right to Assert Other Objections. By stipulating to the entry of this Protective Order

23 no Party waives any right it otherwise would have to object to disclosing or producing any

24 information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no

25 Party waives any right to object on any ground to use in evidence of any of the material covered by

26 this Protective Order.
27            12.3      Filing Protected Material. Without written permission from the Designating Party or a

28 court order secured after appropriate notice to all interested persons, a Party may not file in the
     07685.2291/15598624.1                               11                    Case No. 2:19-cv-01428-KJM-KJN
                                          STIPULATED PROTECTIVE ORDER
     Case 2:19-cv-01428-KJM-KJN Document 26 Filed 01/04/21 Page 12 of 15


 1 public record in this action any Protected Material. Parties shall comply with California Rule of

 2 Court 2.551 for purposes of seeking Court permission to file material designated CONFIDENTIAL

 3 under seal.

 4 13.        FINAL DISPOSITION

 5            Within 60 days after the final disposition of this action, as defined in paragraph 4, each

 6 Receiving Party must return all Protected Material to the Producing Party or destroy such material.

 7 As used in this subdivision, “all Protected Material” includes all copies, abstracts, compilations,

 8 summaries, and any other format reproducing or capturing any of the Protected Material. Whether

 9 the Protected Material is returned or destroyed, the Receiving Party must submit a written

10 certification to the Producing Party (and, if not the same person or entity, to the Designating Party)

11 by the 60 day deadline that (1) identifies (by category, where appropriate) all the Protected Material

12 that was returned or destroyed and (2) affirms that the Receiving Party has not retained any copies,

13 abstracts, compilations, summaries or any other format reproducing or capturing any of the Protected

14 Material. Notwithstanding this provision, Counsel are entitled to retain an archival copy of all

15 pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,

16 correspondence, deposition and trial exhibits, expert reports, attorney work product, and consultant

17 and expert work product, even if such materials contain Protected Material. Any such archival copies

18 that contain or constitute Protected Material remain subject to this Protective Order as set forth in

19 Section 4 (DURATION).

20            IT IS SO STIPULATED.

21

22 DATED: December 29, 2020                         WILKE FLEURY LLP

23
                                                  By:      /s/ George Guthrie*
24                                                         George Guthrie
                                                    Attorneys for Plaintiff FPI Management, Inc.
25

26
27

28
     07685.2291/15598624.1                              12                   Case No. 2:19-cv-01428-KJM-KJN
                                        STIPULATED PROTECTIVE ORDER
     Case 2:19-cv-01428-KJM-KJN Document 26 Filed 01/04/21 Page 13 of 15


 1 DATED: December 29, 2020                    SEVERSON & WERSON
                                               A Professional Corporation
 2

 3                                             By:           /s/ Adam A. Vukovic
 4                                                                 Adam A. Vukovic

 5                                             Attorneys for Defendant WELLS FARGO BANK, N.A.
 6
              *I, Adam A. Vukovic, am the ECF user whose ID and password are being used to file this
 7
     document. I hereby attest that the signatory above has concurred with this filing. /s/ Adam A.
 8
     Vukovic
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
     07685.2291/15598624.1                           13                    Case No. 2:19-cv-01428-KJM-KJN
                                      STIPULATED PROTECTIVE ORDER
     Case 2:19-cv-01428-KJM-KJN Document 26 Filed 01/04/21 Page 14 of 15


 1                                                    ORDER

 2              The court has reviewed the parties’ stipulated protective order, which comports with the

 3 relevant authorities and the court’s applicable local rule. See L.R. 141.1(c); see also Phillips ex

 4 rel. Estates of Byrd v. Gen. Motors Corp., 307 F.3d 1206, 1210 (9th Cir. 2002) (“Generally, the

 5 public can gain access to litigation documents and information produced during discovery unless

 6 the party opposing disclosure shows ‘good cause’ why a protective order is necessary.”)

 7 Therefore, the court GRANTS the request subject to the following clarification.

 8              This court’s Local Rules indicate that once this action is closed, “unless otherwise ordered,

 9 the court will not retain jurisdiction over enforcement of the terms of any protective order filed in

10 that action.” L.R. 141.1(f). Courts in the district generally do not agree to retain jurisdiction after

11 closure of the case. See, e.g., MD Helicopters, Inc. v. Aerometals, Inc., 2017 WL 495778 (E.D.

12 Cal., Feb. 03, 2017). Based on this rationale, the court will not retain jurisdiction over this

13 protective order once the action is closed.

14 Dated: January 4, 2021

15

16
     fpi.1428

17

18

19

20

21

22

23

24

25

26
27

28
     07685.2291/15598624.1                               14                    Case No. 2:19-cv-01428-KJM-KJN
                                         STIPULATED PROTECTIVE ORDER
     Case 2:19-cv-01428-KJM-KJN Document 26 Filed 01/04/21 Page 15 of 15


 1                                               EXHIBIT A

 2                           ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3            I, _____________________________________ [print or type full name], of

 4 __________________________________________________ [print or type full address], declare

 5 under penalty of perjury that I have read in its entirety and understand the Stipulated Protective

 6 Order that was issued by the United States District Court for the Eastern District of California on

 7 __________________ [date] in the case of FPI MANAGEMENT, INC. v. WELLS FARGO BANK,

 8 N.A., et al. (USDC EDCA Case No. 2:19-cv-01428-KJM-KJN). I agree to comply with and to be

 9 bound by all the terms of this Stipulated Protective Order and I understand and acknowledge that

10 failure to so comply could expose me to sanctions and punishment in the nature of contempt. I

11 solemnly promise that I will not disclose in any manner any information or item that is subject to this

12 Stipulated Protective Order to any person or entity except in strict compliance with the provisions of

13 this Order.

14            I further agree to submit to the jurisdiction of the San Francisco County Superior Court for

15 the purpose of enforcing the terms of this Stipulated Protective Order, even if such enforcement

16 proceedings occur after termination of this action.

17 I hereby appoint __________________________ [print or type full name] of

18 _______________________________________ [print or type full address and telephone number] as

19 my California agent for service of process in connection with this action or any proceedings related

20 to enforcement of this Stipulated Protective Order.

21 Date: ______________________________________

22 City and State where sworn and signed: _________________________________

23

24 Printed name: ______________________________

25

26 Signature: _________________________________
27

28
     07685.2291/15598624.1                             15                   Case No. 2:19-cv-01428-KJM-KJN
                                       STIPULATED PROTECTIVE ORDER
